Per Curiam:

This is a proceeding brought by respondent pursuant to § 6 (b) of the Bituminous Coal Act of 1937,50 Stat. 85,15 U. S. C., § 836 (b), as amended, to review an order of the Bituminous Coal Commission prescribing minimum prices for Minimum Price Area No. 1. We granted certiorari June 14,1943, to review an order of the Circuit Court of Appeals refusing to dismiss the proceeding for want of capacity of respondent to bring it. Both parties now suggest that the cause has become moot by reason of the expiration of the Bituminous Coal Act on August 24, 1943. They disagree as to the proper disposition to be made of the cause. The record does not disclose and we are not informed whether the order of the Commission, which by its terms became effective on October 1, 1942, remained in effect between that date and August 24, 1943, or to what extent rights arose and liabilities and obligations were incurred under the Commission’s order during that period, which survive the expiration of the Act. Accordingly we vacate the order of the Circuit Court of Appeals and remand the cause to that court for such further proceedings as may be appropriate.